           Case 2:18-cv-02637-MCE-CKD Document 12-2 Filed 01/16/19 Page 1 of 6

     Lincoln D. Bandlow, Esq. (CA #170449)
 1   Fox Rothschild LLP
     Constellation Place
 2   10250 Constellation Blvd., Suite 900
     Los Angeles, CA 90067
 3   Tel.: (310) 598-4150
     Fax: (310) 556-9828
 4   lbandlow@foxrothschild.com
 5   Attorneys for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:18-cv-02637-MCE-CKD
12                            Plaintiff,                      DECLARATION OF LINCOLN D.
                                                              BANDLOW
13   vs.
14   JOHN DOE subscriber assigned IP address
     99.185.0.103,
15
                              Defendant.
16

17           I, Lincoln Bandlow, declare as follows:
18           1.     I am an attorney duly licensed and authorized to practice in the State of
19   California and I am a Partner with the law firm of Fox Rothschild LLP (“Fox Rothschild”),
20   counsel for Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) in the above-titled action. I have
21   personal knowledge of the facts stated in this declaration and, if called upon to do so, I could
22   and would competently testify thereto. I make this Declaration in Support of Plaintiff’s
23   Opposition to Defendant’s Motion to Quash the Subpoena on AT&T and for a Modification of
24   the Order at Docket 7.
25           2.     In the instant case, Defense counsel’s sole communication was an email sent at
26   6:26 p.m. on Friday, December 7, 2018, which: (a) claimed that Defendant was elderly; (b)
27

28
                                                          1

                                           Declaration of Lincoln D. Bandlow
                                                                           Case No. 2:18-cv-02637-MCE-CKD
         Case 2:18-cv-02637-MCE-CKD Document 12-2 Filed 01/16/19 Page 2 of 6


 1   stated that Defendant had no idea what this case was about; and (c) demanded that Plaintiff
 2   unilaterally dismiss this lawsuit so that Defendant could enjoy the holidays.
 3          3.      On Monday, December 10, 2018 at 12:15 p.m. – the first business day after
 4   Defendant’s counsel’s 6:26 p.m. email from the previous Friday – Defense counsel sent an
 5   email to the Honorable Judge Carolyn K. Delaney’s Courtroom Deputy indicating that
 6   Defendant and Defense counsel were prepared to participate in the Court’s “informal
 7   conference” procedure. In this e-mail, defense counsel proposed dates which were either
 8   virtually immediately or through January of 2019. Defense counsel’s e-mail failed to even
 9   mention his intention to file a motion to quash. Rather, he made it clear that Defendant would
10   proceed with an informal conference after the ISP identified Defendant.
11          4.      Defense counsel did not engage in any follow up correspondence with Plaintiff’s
12   counsel regarding his December 7, 2018 demand that the case be dismissed. Instead, just six
13   days after representing his intention to take part in the informal conference, he filed this present
14   Motion. I was very surprised by his filing of this motion because I had absolutely no idea it was
15   coming.
16          5.      Attached hereto as Exhibit “A” is a true and accurate copy of the email
17   exchanges I had with Defense counsel.
18          I hereby declare under penalty of perjury under the laws of the United States of America
19   that the foregoing is true and correct and that this Declaration was executed by me in Los
20   Angeles, California, on January 16, 2019.
21

22                                                   _______________________
                                                      Lincoln Bandlow, Esq.
23

24

25

26

27

28
                                                      2

                                     Declaration of Lincoln D. Bandlow
                                                                     Case No. 2:18-cv-02637-MCE-CKD
Case 2:18-cv-02637-MCE-CKD Document 12-2 Filed 01/16/19 Page 3 of 6




                      EXHIBIT A
                    Exhibit A to Declaration
               Case 2:18-cv-02637-MCE-CKD    of Lincoln
                                          Document      D. Bandlow
                                                   12-2 Filed 01/16/19 Page 4 of 6

Bandlow, Lincoln D.

From:                                 J. Curtis Edmondson <jcedmondson@edmolaw.com>
Sent:                                 Friday, December 07, 2018 6:26 PM
To:                                   Bandlow, Lincoln D.
Cc:                                   jcedmondson@edmolaw.com
Subject:                              [EXT] 2:18-cv-02637-MCE-CKD - Eastern District of California
Attachments:                          MLO 1.002 - Notice of Intent for Informal Conference -20181207.pdf; MLO 1.002 -
                                      Notice of Appearance -20181207 r2.pdf


Lincoln,

I have appeared in the above referenced case. I can represent my client is elderly and has no idea what this case is about. I
respectfully ask that you dismiss this action by December 12th, 2018 so that my client can enjoy the December holiday season in
peace.

In Best Regards,

J. Curtis Edmondson, Patent Attorney | Edmondson IP Law
USPTO 57027 | CA SBN 236105 | WA SBN 43795 | DC BAR NO 998407 | CA PE 13377| WA PE 43728
Venture Commerce Center, 3699 NE John Olsen Ave, Hillsboro OR 97124
ph: (503) 336-3749 | fax: (503) 482-7418
jcedmondson@edmolaw.com | www.edmolaw.com




                                                                 1
            Case 2:18-cv-02637-MCE-CKD Document 12-2 Filed 01/16/19 Page 5 of 6

Bandlow, Lincoln D.

From:                           J. Curtis Edmondson <jcedmondson@edmolaw.com>
Sent:                           Monday, December 10, 2018 12:15 PM
To:                             JStreeter@caed.uscourts.gov; Bandlow, Lincoln D.
Cc:                             jcedmondson@edmolaw.com
Subject:                        [EXT] Re: Case No. 2:18-cv-2637, Strike 3 Holdings, LLC v. John Doe



Ms. Streeter,

Thank you for your email.

I would prefer a telephonic appearance, but I can appear in person if that is what the Court would prefer.

As for dates. I am open this week for a telephonic. Next week I am in New York City. I can appear
telephonically or in person between Christmas and New Years. My January is open except for the week of
January 14th, where I will be in Valdez, Alaska.

In Best Regards,

J. Curtis Edmondson, Patent Attorney | Edmondson IP Law
USPTO 57027 | CA SBN 236105 | WA SBN 43795 | DC BAR NO 998407 | CA PE 13377| WA PE 43728
Venture Commerce Center, 3699 NE John Olsen Ave, Hillsboro OR 97124
ph: (503) 336-3749 | fax: (503) 482-7418
jcedmondson@edmolaw.com | www.edmolaw.com




       On December 10, 2018 at 3:00 PM JStreeter@caed.uscourts.gov wrote:

       Counsel:

       As the Defendant has indicated through filing of a Notice of Intent (ECF No. 9), they
       wish to schedule an information conference, I need to obtain the following information:

       1.       Is Plaintiff willing to participate in such a conference?

       2.       If so, do the parties wish to appear telephonically or in person?

       3.       What dates are the parties available to schedule this conference?

       Once I receive your responses to these questions, I will know how to proceed with the
       scheduling. Your prompt attention to this matter is greatly appreciated.

       Judy Streeter
       Courtroom Deputy to
       Magistrate Judge Carolyn K. Delaney
       U.S. District Court Eastern District of CA
                                                         1
     Case 2:18-cv-02637-MCE-CKD Document 12-2 Filed 01/16/19 Page 6 of 6
(916) 930-4004
jstreeter@caed.uscourts.gov




                                     2
